Dissenting Opinion by
Gunther, J.:
Under the facts of this case, I cannot agree with the majority opinion. I am of the opinion that the work stoppage, upon the expiration of the collective bargaining agreement, without continuing, the same for a reasonable time pending negotiation of a new collective bargaining agreement amounted to a lockout and, therefore, the decision of the board should be affirmed.
The majority concedes that the letter of the company dated August 12, 1955, stated that any other agreements or understandings between Local 107 and local management at any level were terminated as of October 14, 1955. It is also conceded that in the course of negotiations with the company, prior to the expiration of the existing agreement, Local 107 proposed that the existing terms and conditions of employment be maintained, and that again on October 12, 1955, two days prior to the termination of the agreement, the union proposed that the existing local supplement be extended for ninety days while negotiations continued. This, too, was rejected by the company. ■ On the last day the local supplement was to expire, October 14, 1955, the union requested that negotiations be continued over the week-end or be fixed for sometime during the following week and requested assurances from the company that the existing terms and conditions of employment be continued during ne*435gotiations. The company again refused to give such assurances.
In my view the Leto Unemployment Compensation Case, 176 Pa. Superior Ct. 9, 106 A. 2d 652, decided this exact situation and should control the disposition of this appeal. The majority distinguishes the Leto case from the instant case on the ground that the company, in the instant case, did state it would not change existing conditions until it notified the local and discussed the changes, and that if notice and discussion took place, it reserved the right to make the changes it desired. If such offer was made in good faith and if the existing terms and conditions were to be continued for a reasonable time, such distinction from the Leto case, supra, would be valid. But the testimony of the company clearly discloses the opposite intention (R. 188a-189a) :
“Q. In other words, what you are telling us is that as of midnight, October 14, the company reserved the right to determine wages, the terms and conditions of employment that were to exist and that the company said that it would make no changes until after notice and discussion, but that it did not obligate itself not to bring about any changes without prior agreement with the union, is that right? and your answer is: A. That is right. Q. Was there anything said about how much notice would be given? A. I don’t believe so. Q. And was there anything said about how much discussion there might be? A. Nothing, other than there would be reasonable discussion, discussion of reasonable duration. Q. Were you to determine and decide how long a discussion was a reasonable discussion? A. Yes, sir. Q. And the company would decide what is the time to bring about the changes? A. If it felt it necessary. Q. If it felt necessary, and there were no guarantees with respect to the time that the *436éxisting conditions would remain in effect? A. No, sir. Q. They could change within one hour — and I am talking about could have, as far as your position was concerned? A. I don’t believe so because I couldn’t have made any statement and do that within an hour. Q. In one or two hours time of discussion, something you regarded as reasonable discussion? A. That is right.”
Such a limitation could not under any circumstance be considered as a reasonable time pending negotiations of a new collective bargaining agreement. Under such restrictions, no employe could know at the outset of a working day what his wage rate and working conditions would be at the close of the day. Such limitation is tantamount to a complete rejection of the existing agreement pending negotiations. The conclusion is inescapable, therefore, that under the Leto case, supra, this amounted to a lockout.